DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 24 Dec 2020; and claims benefit as a DIV of 15/768,480, which is a 371 of PCT/US2016/057083, filed 14 Oct 2016, issued as PAT 10905692; which claims benefit of provisional application 62/255,194, filed 13 Nov 2015; and claims benefit of provisional application 62/242,256, filed 15 Oct 2015.

Claims 1-2 and 4-28 are pending in the current application. Claims 2, 4, 14-22, and 24, drawn to non-elected species, are withdrawn. Claims 1, 5-13, 23, and 25-28 are examined on the merits herein.

Election/Restrictions
Applicant’s election of species of method of treating AML comprising administering said mutant IDH2 inhibitor and a combination of cytarabine and daunorubicin as induction therapy further comprising administration of said mutant IDH2 inhibitor and cytarabine as consolidation therapy in the reply filed on 26 Aug 2022 is acknowledged.

Claims 2, 4, 14-22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made in the reply filed on 26 Aug 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the method encompassing wherein the mutant IDH2 inhibitor compound having the recited formula is a prodrug or metabolite thereof. The recitation of said prodrug or metabolite thereof renders the claim indefinite because it is unclear what scope of compound is encompassed by said recitation. The instant specification at paragraph 0060 as published provides "Metabolites of COMPOUND 1 are disclosed in patent application publication WO2015/006592, which is incorporated herein by reference in its entirety. COMPOUND 1 provided herein may be modified and converted to a prodrug by appending appropriate functionalities to enhance selected biological properties, e.g., targeting to a particular tissue. Such modifications (i.e., prodrugs) are known in the art... Examples of prodrugs include esters (e.g., phosphates, amino acid (e.g., valine) esters), carbamates and other pharmaceutically acceptable derivatives, which, upon administration to a subject, are capable of providing active compounds." However, review of publication WO2015/006592 finds no description of metabolites of said compound 1, but rather a description of methods of detecting metabolites of 2HG at page 44. WO2015/006592 in table 1 at pages 12-34 describes representative compounds, but does not describe said representative compounds as metabolites or describe how said representative compounds are related to instant compound 1 by metabolic processes. With regard to the description of prodrugs, Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS mailed 30 Oct 2018) describes the compound AG-221 as a first-in-class compound, suggesting modifications of this compound are not known in the art, suggesting it is not known what functionalities are appropriate, and suggesting there is no reasonable prediction as to what selected biological properties would be enhanced based on a known structure-function relationship. Compound AG-221 is synonymous with the instant compound 1. Therefore it is unclear what scope of compound is encompassed by said recitation of a prodrug or metabolite thereof. Claims 5-13, and 25-28 depend from claim 1 and do not clarify the meaning of said prodrug or metabolite thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS filed 02 Sep 2021) in view of Attar et al. (J. Clin. Oncol., 2013, 31(7), p923-929, cited in PTO-892). Evidence of terminology is provided by PubChem (entry for Enasidenib, PubChem website, cited in PTO-892).
Stein et al. teaches AG-221 is an oral selective inhibitor of the mutated IDH2 protein, and in a primary human AML xenograft model, AG-221 treatment reduced 2-HG levels and demonstrated a dose dependent survival benefit (abstract, paragraph 1). Stein et al. teaches the eligible patient population includes those with relapsed or refractory AML, myelodysplastic syndromes (MDS,) and elderly untreated AML that harbor an IDH2 mutation (page 2/5, paragraph 2). Stein et al. teaches the compound administered at doses of 30 mg BID, 50 mg BID, 75 mg BID, and 100 mg QD to study subjects having AML, and no dose limiting toxicities were reported (paragraph at bottom of page 2/5 to paragraph at top of page 3/5). The human model is approximated as a body weight of 60 kg and a surface area of 1.62 m2, therefore the dose of 100 mg corresponds to about 61 mg/m2. Stein et al. teaches evaluation of efficacy in AML patients using doses at 30 mg BID and 50 mg BID, with dose escalation continuing (page 3/5, paragraph 3). PubChem provides evidence that AG-221 is a name for the claimed compound 2-methyl-1-[[4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)pyridin-4-yl]amino]-1,3,5-triazin-2-yl]amino]propan-2-ol.
Stein et al. does not specifically disclose the method of treating AML comprising administering said mutant IDH2 inhibitor and a combination of cytarabine and daunorubicin as induction therapy further comprising administration of said mutant IDH2 inhibitor and cytarabine as consolidation therapy. (claim 1)
Attar et al. teaches a study to determine remission induction frequency when bortezomib was combined with daunorubicin and cytarabine in previously untreated older adults with acute myeloid leukemia (AML) and safety of bortezomib in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine (Int-DAC). (page 923, abstract) Attar et al. teaches the patients received bortezomib intravenously on days 1, 4, 8, and 11 with daunorubicin 60 mg/m2 on days 1 through 3 and cytarabine 100 mg/m2 by continuous IV infusion on days 1 through 7. The addition of bortezomib to standard 3 + 7 daunorubicin and cytarabine induction chemotherapy for AML resulted in an encouraging remission rate. (page 923, abstract; page 924, left column, paragraph 5) Attar et al. teaches consolidation chemotherapy in which beginning 1 hour after bortezomib on day 1, cytarabine 2 g/m2 by IV infusion over 3 hours once daily was administered on days 1 through 5. (page 924, paragraph spanning left and right columns) Three cohorts with escalating dose levels of bortezomib were tested (0.7, 1.0, and 1.3 mg/m2). Dose-limiting toxicities were assessed during the first cycle of consolidation. (page 923, abstract; page 924, right column, paragraph 2) Attar et al. teaches treatment of an AML patient categories of de novo AML, therapy-related AML, and previous myelodysplastic syndrome (MDS). (page 924, left column, paragraph 4; page 925, table 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Stein et al. in view of Attar et al. in order to combine the treatment of AML that harbors an IDH2 mutation with the compound AG-221 taught by Stein et al. with the daunorubicin and cytarabine induction chemotherapy or in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine taught by Attar et al. One of ordinary skill in the art would have been motivated to combine Stein et al. in view of Attar et al. with a reasonable expectation of success to substitute the compound AG-221 taught by Stein et al. for the bortezomib taught by Attar et al. because Attar et al. provides guidance for the combination of an agent for treatment of AML in combination with the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy, and guidance for the same agent for treatment of AML in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine, and teaches the doses and administration regimen of the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy or consolidation chemotherapy, and Stein et al. teaches an agent for treatment of AML which advantageously treats AML that harbors an IDH2 mutation, suggesting treatment of AML that harbors an IDH2 mutation with the combination. See also MPEP 2144.06 providing at I., ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" In this case one of ordinary skill in the art would have combined the compound AG-221 taught by Stein et al. with the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine taught to be a standard therapy by Attar et al. Further, see MPEP 2144.06 providing at II., "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  In this case one of ordinary skill in the art would have substituted the compound AG-221 taught by Stein et al. for specifically the bortezomib taught by Attar et al. in the combination because Attar et al. teaches the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine are standard. Regarding claims 6-7 and 26-27, MPEP 2144.05 at II.A. provides, "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case both Stein et al. and Attar et al. teach escalating dose levels, suggesting it would have been routine experimentation to discover the optimum or workable doses for the agents administered by increasing the administered dose. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-13, 23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41-70 of U.S. Patent No. 10,093,654 (reference patent) in view of Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS filed 02 Sep 2021) and Attar et al. (J. Clin. Oncol., 2013, 31(7), p923-929, cited in PTO-892). 
Reference Claims 41-70 of the reference patent are drawn to a method of treating an advanced hematologic malignancy selected from acute myelogenous leukemia (AML), myelodysplastic syndrome (MDS), chronic myelomonocytic leukemia (CMML), myeloid sarcoma, multiple myeloma, and lymphoma, each characterized by the presence of a mutant allele of IDH2, comprising administering to subject in need thereof the pharmaceutical composition of the previous claims, drawn to a crystalline form of 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)p- yridin-4-yl] amino]-1,3,5-triazin-2-yl)amino]propan-2-ol or the methanesulfonate thereof, corresponding to a salt and/or polymorph of the instant compound 1. For example, claim 42 of the reference patent is drawn to the advanced hematologic malignancy is acute myelogenous leukemia.
Reference Claims 41-70 of the reference patent do not specifically teach the embodiment of the method of treating AML comprising administering said mutant IDH2 inhibitor and a combination of cytarabine and daunorubicin as induction therapy further comprising administration of said mutant IDH2 inhibitor and cytarabine as consolidation therapy. (claim 1)
Stein et al. teaches as above.
Attar et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 41-70 in view of Stein et al. and Attar et al. in order to combine the treatment of AML that harbors an IDH2 mutation with the compound AG-221 taught by the Reference Claims and Stein et al. with the daunorubicin and cytarabine induction chemotherapy or in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine taught by Attar et al. One of ordinary skill in the art would have been motivated to combine Reference Claims 41-70 in view of Stein et al. and Attar et al. with a reasonable expectation of success to substitute the compound AG-221 taught by Stein et al. for the bortezomib taught by Attar et al. because Attar et al. provides guidance for the combination of an agent for treatment of AML in combination with the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy, and guidance for the same agent for treatment of AML in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine, and teaches the doses and administration regimen of the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy or consolidation chemotherapy, and Stein et al. teaches an agent for treatment of AML which advantageously treats AML that harbors an IDH2 mutation, suggesting treatment of AML that harbors an IDH2 mutation with the combination. See also MPEP 2144.06 providing at I., ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" In this case one of ordinary skill in the art would have combined the compound AG-221 taught by Stein et al. with the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine taught to be a standard therapy by Attar et al. Further, see MPEP 2144.06 providing at II., "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  In this case one of ordinary skill in the art would have substituted the compound AG-221 taught by Stein et al. for specifically the bortezomib taught by Attar et al. in the combination because Attar et al. teaches the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine are standard. Regarding claims 6-7 and 26-27, MPEP 2144.05 at II.A. provides, "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case both Stein et al. and Attar et al. teach escalating dose levels, suggesting it would have been routine experimentation to discover the optimum or workable doses for the agents administered. 

Claims 1, 5-13, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-72 of U.S. Patent No. 10,730,854 (reference patent) in view of Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS filed 02 Sep 2021) and Attar et al. (J. Clin. Oncol., 2013, 31(7), p923-929, cited in PTO-892). 
Reference Claims 46-72 of the reference patent are drawn to a method of treating an advanced hematologic malignancy selected from acute myelogenous leukemia (AML), myelodysplastic syndrome (MDS), chronic myelomonocytic leukemia (CMML), myeloid sarcoma, multiple myeloma, and lymphoma, each characterized by the presence of a mutant allele of IDH2, comprising administering to subject in need thereof the pharmaceutical composition of the previous claims, drawn to a crystalline form of 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)p- yridin-4-yl] amino]-1,3,5-triazin-2-yl)amino]propan-2-ol methanesulfonate, corresponding to a salt and/or polymorph of the instantly claimed compound. For example, reference claim 47 of the reference patent is drawn to the advanced hematologic malignancy is acute myelogenous leukemia.
Reference Claims 46-72 of the reference patent do not specifically teach the embodiment of the method of treating AML comprising administering said mutant IDH2 inhibitor and a combination of cytarabine and daunorubicin as induction therapy further comprising administration of said mutant IDH2 inhibitor and cytarabine as consolidation therapy. (claim 1)
Stein et al. teaches as above.
Attar et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 46-72 in view of Stein et al. and Attar et al. in order to combine the treatment of AML that harbors an IDH2 mutation with the compound AG-221 taught by the Reference Claims and Stein et al. with the daunorubicin and cytarabine induction chemotherapy or in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine taught by Attar et al. One of ordinary skill in the art would have been motivated to combine Reference Claims 46-72 in view of Stein et al. and Attar et al. with a reasonable expectation of success to substitute the compound AG-221 taught by Stein et al. for the bortezomib taught by Attar et al. because Attar et al. provides guidance for the combination of an agent for treatment of AML in combination with the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy, and guidance for the same agent for treatment of AML in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine, and teaches the doses and administration regimen of the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy or consolidation chemotherapy, and Stein et al. teaches an agent for treatment of AML which advantageously treats AML that harbors an IDH2 mutation, suggesting treatment of AML that harbors an IDH2 mutation with the combination. See also MPEP 2144.06 providing at I., ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" In this case one of ordinary skill in the art would have combined the compound AG-221 taught by Stein et al. with the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine taught to be a standard therapy by Attar et al. Further, see MPEP 2144.06 providing at II., "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  In this case one of ordinary skill in the art would have substituted the compound AG-221 taught by Stein et al. for specifically the bortezomib taught by Attar et al. in the combination because Attar et al. teaches the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine are standard. Regarding claims 6-7 and 26-27, MPEP 2144.05 at II.A. provides, "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case both Stein et al. and Attar et al. teach escalating dose levels, suggesting it would have been routine experimentation to discover the optimum or workable doses for the agents administered. 

Claims 1, 5-13, 23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 9,512,107 (reference patent) in view of Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS filed 02 Sep 2021) and Attar et al. (J. Clin. Oncol., 2013, 31(7), p923-929, cited in PTO-892). 
U.S. Patent No. 9,512,107 shares a common assignee with the instant application, therefore a nonstatutory double patenting rejection is applicable.
Reference Claims 4-9 of the reference patent are drawn to a method of treating a cancer characterized by the presence of an IDH2 mutation, comprising administering to subject in need thereof the instantly claimed compound. For example, claim 8 of the reference patent is drawn to the cancer is acute myelogenous leukemia. Claim 9 of the reference patent recites further comprising administering to the patient in need thereof a second therapeutic agent useful in the treatment of cancer, making explicit the open claim encompasses administering additional therapeutic agent(s).
Reference Claims 4-9 of the reference patent do not specifically teach the embodiment of the method of treating AML comprising administering said mutant IDH2 inhibitor and a combination of cytarabine and daunorubicin as induction therapy further comprising administration of said mutant IDH2 inhibitor and cytarabine as consolidation therapy. (claim 1)
Stein et al. teaches as above.
Attar et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 4-9 in view of Stein et al. and Attar et al. in order to combine the treatment of AML that harbors an IDH2 mutation with the compound AG-221 taught by the Reference Claims and Stein et al. with the daunorubicin and cytarabine induction chemotherapy or in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine taught by Attar et al. One of ordinary skill in the art would have been motivated to combine Reference Claims 4-9 in view of Stein et al. and Attar et al. with a reasonable expectation of success to substitute the compound AG-221 taught by Stein et al. for the bortezomib taught by Attar et al. because Attar et al. provides guidance for the combination of an agent for treatment of AML in combination with the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy, and guidance for the same agent for treatment of AML in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine, and teaches the doses and administration regimen of the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy or consolidation chemotherapy, and Stein et al. teaches an agent for treatment of AML which advantageously treats AML that harbors an IDH2 mutation, suggesting treatment of AML that harbors an IDH2 mutation with the combination. See also MPEP 2144.06 providing at I., ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" In this case one of ordinary skill in the art would have combined the compound AG-221 taught by Stein et al. with the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine taught to be a standard therapy by Attar et al. Further, see MPEP 2144.06 providing at II., "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  In this case one of ordinary skill in the art would have substituted the compound AG-221 taught by Stein et al. for specifically the bortezomib taught by Attar et al. in the combination because Attar et al. teaches the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine are standard. Regarding claims 6-7 and 26-27, MPEP 2144.05 at II.A. provides, "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case both Stein et al. and Attar et al. teach escalating dose levels, suggesting it would have been routine experimentation to discover the optimum or workable doses for the agents administered. 


Claims 1, 5-13, 23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 10-32 of U.S. Patent No. 10,294,215 (reference patent) in view of Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS filed 02 Sep 2021) and Attar et al. (J. Clin. Oncol., 2013, 31(7), p923-929, cited in PTO-892). 
U.S. Patent No. 10,294,215 shares a common assignee with the instant application, therefore a nonstatutory double patenting rejection is applicable.
Reference Claims 7-8 and 10-32 of the reference patent are drawn to a method of treating a cancer characterized by the presence of an IDH2 mutation, comprising administering to subject in need thereof the compound of formula 
    PNG
    media_image1.png
    101
    134
    media_image1.png
    Greyscale
, encompassing the instantly claimed compound where A is pyridin-2-yl substituted with a trifluoromethyl group, B is pyridin-4-yl substituted with a trifluoromethyl group, R1 and R3 are H and R2 is C3 substituted with one OH, and where said instant compound 1 is not excluded by any of the recited provisos. For example, claim 16 of the reference patent is drawn to the cancer is acute myelogenous leukemia. Claim 17 of the reference patent recites further comprising administering to the patient in need thereof a second therapeutic agent useful in the treatment of cancer, making explicit the open claim encompasses administering additional therapeutic agent(s).
Reference Claims 7-8 and 10-32 of the reference patent do not specifically teach the embodiment of the method of treating AML comprising administering said mutant IDH2 inhibitor and a combination of cytarabine and daunorubicin as induction therapy further comprising administration of said mutant IDH2 inhibitor and cytarabine as consolidation therapy. (claim 1)
Stein et al. teaches as above.
Attar et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 7-8 and 10-32 in view of Stein et al. and Attar et al. in order to combine the treatment of AML that harbors an IDH2 mutation with the compound AG-221 taught by the Reference Claims and Stein et al. with the daunorubicin and cytarabine induction chemotherapy or in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine taught by Attar et al. One of ordinary skill in the art would have been motivated to combine Reference Claims 7-8 and 10-32 in view of Stein et al. and Attar et al. with a reasonable expectation of success to substitute the compound AG-221 taught by Stein et al. for the bortezomib taught by Attar et al. because Attar et al. provides guidance for the combination of an agent for treatment of AML in combination with the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy, and guidance for the same agent for treatment of AML in combination with consolidation chemotherapy consisting of intermediate-dose cytarabine, and teaches the doses and administration regimen of the standard 3 + 7 daunorubicin and cytarabine induction chemotherapy or consolidation chemotherapy, and Stein et al. teaches an agent for treatment of AML which advantageously treats AML that harbors an IDH2 mutation, suggesting treatment of AML that harbors an IDH2 mutation with the combination. See also MPEP 2144.06 providing at I., ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" In this case one of ordinary skill in the art would have combined the compound AG-221 taught by Stein et al. with the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine taught to be a standard therapy by Attar et al. Further, see MPEP 2144.06 providing at II., "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  In this case one of ordinary skill in the art would have substituted the compound AG-221 taught by Stein et al. for specifically the bortezomib taught by Attar et al. in the combination because Attar et al. teaches the daunorubicin and cytarabine induction chemotherapy or the consolidation chemotherapy of cytarabine are standard. Regarding claims 6-7 and 26-27, MPEP 2144.05 at II.A. provides, "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case both Stein et al. and Attar et al. teach escalating dose levels, suggesting it would have been routine experimentation to discover the optimum or workable doses for the agents administered. 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623